Case 1:20-cv-00693-NYW Document 1 Filed 03/12/20 USDC Colorado Page 1 of 5




UNITED STATES DISTRICT COURT
DISTRICT OF COLORADO


 DESTIN SPARKS,

                               Plaintiff,                     Docket No. 1:20-cv-693

        - against -                                           JURY TRIAL DEMANDED


 C3 REAL ESTATE SOLUTIONS, LLC

                                Defendant.


                                            COMPLAINT

       Plaintiff Destin Sparks (“Sparks” or “Plaintiff”) by and through his undersigned counsel,

as and for his Complaint against Defendant C3 Real Estate Solutions, LLC (“C3 Real Estate

Solutions” or “Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of Mount Hutton in New Zealand, owned and registered by Sparks, a

professional photographer. Accordingly, Sparks seeks monetary relief under the Copyright Act

of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
Case 1:20-cv-00693-NYW Document 1 Filed 03/12/20 USDC Colorado Page 2 of 5




       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and/or transacts business in Colorado and is registered with the

Colorado Department of State Division of Corporations.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Sparks is a professional photographer in the business of licensing his photographs

for a fee having a usual place of business at 1/61 Swinburne Street, Lutwyche QLD 4030

Australia.

       6.      Upon information and belief, C3 Real Estate Solutions is a foreign business

corporation organized and existing under the laws of the State of Colorado, with a place of

business at 200 S. College Avenue, Suite 160, Fort Collins, CO 80524. Upon information and

belief, C3 Real Estate Solutions is registered with the Colorado State Department of

Corporations to do business in Colorado. At all times material hereto, C3 Real Estate Solutions

has owned and operated a website at the URL: www.Bencornali.MyColoHome.com (the

“Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Sparks photographed Mount Hutton in New Zealand (the “Photograph”). A true

and correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Sparks is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-148-035.
Case 1:20-cv-00693-NYW Document 1 Filed 03/12/20 USDC Colorado Page 3 of 5




        B.      Defendant’s Infringing Activities

        10.     C3 Real Estate Solutions ran the Photograph on a banner on the Website. See:

https://web.archive.org/web/20181231172828/http://bencornali.mycolohome.com/. A screenshot

of the Photograph on the Website is attached hereto as Exhibit B.

        11.     C3 Real Estate Solutions did not license the Photograph from Plaintiff, nor did C3

Real Estate Solutions have Plaintiff’s permission or consent to publish the Photograph on the

camera.

                                    CLAIM FOR RELIEF
                         (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                    (17 U.S.C. §§ 106, 501)

        12.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

        13.     C3 Real Estate Solutions infringed Plaintiff’s copyright in the Photograph by

reproducing and publicly displaying the Photograph on a camera. C3 Real Estate Solutions is

not, and has never been, licensed or otherwise authorized to reproduce, publically display,

distribute and/or use the Photograph.

        14.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

        15.     Upon information and belief, the foregoing acts of infringement by C3 Real

Estate Solutions have been willful, intentional, and purposeful, in disregard of and indifference

to Plaintiff’s rights.
Case 1:20-cv-00693-NYW Document 1 Filed 03/12/20 USDC Colorado Page 4 of 5




       16.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant C3 Real Estate Solutions be adjudged to have infringed upon

               Plaintiff’s copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

               gains or advantages of any kind attributable to Defendant’s infringement of

               Plaintiff’s Photograph;

       3.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       4.      That Plaintiff be awarded punitive damages for copyright infringement;

       5.      That Plaintiff be awarded attorney’s fees and costs;

       6.      That Plaintiff be awarded pre-judgment interest; and

       7.      Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       March 12, 2020
                                                             LIEBOWITZ LAW FIRM, PLLC
                                                             By: /s/Richard Liebowitz
                                                                 Richard P. Liebowitz
                                                             11 Sunrise Plaza, Suite 305
Case 1:20-cv-00693-NYW Document 1 Filed 03/12/20 USDC Colorado Page 5 of 5




                                             Valley Stream, NY 11580
                                             Tel: (516) 233-1660
                                             RL@LiebowitzLawFirm.com

                                            Attorneys for Plaintiff Destin Sparks
